Opinion.
Cooper, J.,
delivered the opinion of the court:
Notwithstanding the amendments to sections 1097, 1098, 1103,. 1108, and 1109 of the Code of 1880' by the Act of 1882, by which the word “pint” wherever it occurred in said sections was changed to “ gallon,” it yet remained a criminal offense by sec*532tion 1112 of the Code to sell vinous and spirituous liquors in quantities of one pint or more without first paying the privilege tax for so doing. This section remained unamended and the offense there declared remained an offense notwithstanding the fact that by the amendments to the other sections no privilege could be obtained so to sell. The appellant was, therefore, rightly convicted.
But on the 4th day of the present month (since this case has been submitted for decision) an act of the Legislature has been passed and approved whereby the word “pint” in section 1112 has been stricken out and the word “gallon” inserted in lieu thereof.
This is a repeal of the law creating the offense for which the appellant has been convicted, and the law being repealed the prosecution must abate.
Ordered accordingly.